TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00716-CR
                                      NO. 03-12-00717-CR
                                      NO. 03-12-00718-CR



                                  Courtney Trapp, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 207TH JUDICIAL DISTRICT
                    NOS. CR-05-796, CR-11-0974, & CR-11-0983,
             THE HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant’s brief was originally due May 22, 2013. By letter dated June 6, 2013, this

Court’s clerk sent notice to appellant’s court-appointed counsel, Alexander Calhoun, informing him

that the brief was overdue. In response, Calhoun filed a motion requesting an extension of time to

file the brief, which this Court granted. Appellant’s brief was then due on or before July 22, 2013.

No brief was filed.      By letter dated August 6, 2013, this Court’s clerk sent notice to

Calhoun informing him that the brief was again overdue. In response, Calhoun filed a second

motion requesting an extension of time to file the brief, which this Court again granted, advising

counsel that no further extensions would be granted. Appellant’s brief was then due on or before

September 23, 2013. To date, no brief has been filed and the brief is again overdue.
               We hereby order appellant’s counsel, Alexander Calhoun, to tender a brief in this

cause no later than November 5, 2013. Failure to file the brief by that date will result in counsel

being called before this Court to show cause why he should not be held in contempt for violating this

order, and the cause will be abated with instructions to the trial court to appoint substitute counsel

to represent appellant on this appeal.

               It is so ordered on this the 22nd October, 2013.



Before Justices Puryear, Justices Rose and Goodwin




                                                  2